Title: To Thomas Jefferson from Hamet Ebn Abdul Kadir, 18 August 1805
From: Kadir, Hamet Ebn Abdul
To: Jefferson, Thomas


                  In the name of the most merciful God!!!
                  Praise be ascribed to the most merciful God who inspires his creatures with sentiments worthy of the excellence of his deity, to whom alone adoration is due—
                  Hamet Ebn Abdul Kadir? unto the most Excellent Thomas Jefferson Emir, who commands Emirs, the most distinguish’d among Christians … Health
                  Having enter’d into bonds of the strictest friendship with General Eaton & having render’d him every service in my power during his sojour in these parts, when peace was concluded I presented him with a letter for your Excellency & a beautiful young female Camel (or Dromedary) for your Excellencys own use, but the vessel in which Mr. Eaton embark’d being small, he could not receive her onboard which greatly disappointed me, but I still retain hope that some more favorable opportunity may present to gratify my desire of presenting to your Exy. the most perfect animal of its kind that has ever been seen in this vicinity.
                  May the only great & immortal God preserve your Excellency’s health, & insure you compleat temporal & eternal happiness is the sincere wish of
                  
                     Hamet Ebn Abdul KadiŔ—
                  
                  
                     Done on the 2nd. day of the Moon Jumad in the year of the Hegira 1220—which corresponds with the 18th. of Augt. 1805—
                  
               